On application for rehearing, our attention was called to the fact that there is an exception to the general rule that an action to remove an administrator must be brought by ordinary suit, under the provisions of articles 1150 and 1151 of the Revised Civil Code, which specially authorize any creditor or person interested to proceed by rule to compel an executor, administrator, curator, or syndic to file a statement of his accounts and bank books, and upon his failure to dismiss him from office.
While there is this exception, in the instant case, the administrator filed an answer and also filed an account and his bank books and upon trial the court dismissed the rule.
Upon reviewing the record, we find no error in the trial judge's ruling, and it would therefore serve no good purpose to grant a rehearing.
Rehearing refused.
O'NIELL, C.J., recused. *Page 1078